Exhibit 10.3


Assumption Agreement


This Assumption Agreement (the “Agreement”) is made by Gregory Mountain
Products, LLC, a limited liability company organized and existing under the laws
of the State of Delaware(the “Additional Borrower”) and Zions First National
Bank (“Lender”).


Recitals


1.           Black Diamond Equipment, Ltd., Black Diamond Retail, Inc., Clarus
Corporation, and Everest/Sapphire Acquisition, LLC (individually and
collectively the “Borrower”) and Lender have entered into a Loan Agreement dated
May 28, 2010 (the “Loan Agreement”), pursuant to which Lender has loaned
Borrower the sum of thirty-five million dollars ($35,000,000.00), evidenced by a
Promissory Note (Revolving Line of Credit) dated May 28, 2010, in the original
principal amount of thirty-five million dollars ($35,000,000.00) (collectively,
the “Loan”).


2.           Additional Borrower has been acquired by the Borrower.


3.           Pursuant to the terms of the Loan Agreement, Additional Borrower is
required to become a Borrower under the Loan Agreement.


4.           Additional Borrower desires to agree and consent to become bound by
the Loan.


Agreement


For good and valuable consideration, receipt of which is hereby acknowledged,
Additional Borrower agrees as follows:


1.           Additional Borrower Agreement.  Additional Borrower hereby agrees
and becomes bound by each of the Loan Documents (as defined in the Loan
Agreement) as if Additional Borrower has executed and delivered the Loan
Documents as Borrower at the time the Loan Documents were executed by the other
parties thereto.  Additional Borrower will executed and deliver a Substitute
Promissory Note as provided in the Loan Documents.


2.           Consideration Among Co-Borrowers.  Additional Borrower acknowledges
and agrees that it has become a part of the financial enterprise described in
Section 2.3 Consideration Among Co-Borrowers of the Loan Agreement and the
considerations recited therein are applicable to Additional Borrower.
 
3.           Representations and Warranties of Additional Borrower.  Additional
Borrower represents and warrants that it is a limited liability company, duly
organized and existing in good standing under the laws of the State of Delaware
 
4.           Loan Documents Remain in Full Force and Effect.  The Loan Documents
continue in full force and effect and remain unchanged, except as specifically
modified by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Counterparts.  Borrower agrees that this Agreement may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one and the same document.  Signature and
acknowledgment pages may be detached from the counterparts and attached to a
single copy of this Agreement to physically form one document.
 
6.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Utah, without giving effect to
conflicts of law principles.


Dated: May __, 2010.
     
Additional Borrower:
     
Gregory Mountain Products, LLC
     
By:
/s/ Peter Metcalf
 
Name:
     Peter Metcalf
 
Title:
     President
       
Zions First National Bank:
     
/s/ 
Michale R. Brough
   
Michael R. Brough
   
Senior Vice President

 
 
2

--------------------------------------------------------------------------------

 